Citation Nr: 1217049	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for tinnitus.


FINDINGS OF FACT

1. The Veteran served as an Aircraft Electrician in service, as a result of which he was exposed to loud noises.

2. The Veteran's tinnitus began during his period of service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In written statements submitted in support of his claim, the Veteran stated that he began to experience ringing of his ears in service after he was exposed to jet engine noise.  Since service, he has experienced intense ringing, humming, and buzzing in his ears on an intermittent basis.  He believes that his current tinnitus stems from the same acoustic trauma that caused his pre-existing hearing loss to worsen during service.  As he was granted service connection for hearing loss, he asserts he should also be granted service connection for tinnitus.  In support of this assertion, he denies a significant history of post-service occupational or recreational noise exposure.  

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for certain chronic diseases, including tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Although the Veteran reports the onset of tinnitus in service, the Veteran's service treatment records (STRs) are negative for any recorded complaints of tinnitus or a diagnosis of tinnitus.  However, the Veteran's STRs indicate that a pre-existing hearing loss disability worsened during service.

On VA audiological examination in February 2010, the Veteran reported an in-service history of two years of exposure to very loud aircraft engine noise while performing aircraft maintenance on the flight deck.  With regard to post-service occupational noise exposure, the Veteran stated that he had worked as an electrical inspector with McDonnell Douglas Aircraft, as a firefighter, and as a project representative for the U.S. Medical Center for Federal Prisoners.  The Veteran reported that his post-service recreational noise exposure was limited to using gas-powered lawn equipment.  After examining the Veteran and reviewing the claims file, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and determined that it was at least as likely as not related to in-service exposure to hazardous noise.  The VA examiner noted that the Veteran was found to have a pre-existing hearing loss disability at the time of his entrance into service but reasoned that given the significant bilateral threshold shift shown on the Veteran's separation examination, it was at least as likely as not that the Veteran's pre-existing hearing loss was aggravated by noise associated with aircraft engines.  

With regard to whether the Veteran's tinnitus was a result of his military service, the VA examiner found that she could not resolve the issue without resorting to mere speculation.  The VA examiner observed that there was no mention of tinnitus in the Veteran's STRs and that at least one of the Veteran's current medications was associated with tinnitus.  The VA examiner also noted an August 2006 private medical record pertaining to an evaluation performed by an ear, nose, and throat physician (ENT) in which the ENT noted that the Veteran "denied tinnitus."  As a result, the VA examiner found that the Veteran's report of the onset of tinnitus in service was inconsistent with the other evidence of record.  As there was insufficient information to rule out age-related hearing loss, medications, or other health factors that could have caused the Veteran's tinnitus, the VA examiner stated that she was unable to offer a conclusive opinion as to the etiology of the Veteran's tinnitus.  

In response to the VA examiner's statements regarding the inconsistency in the Veteran's reports of the onset of his tinnitus, the Veteran asserts that the VA examiner misunderstood the August 2006 private medical record.  The Veteran explains that he denied experiencing persistent tinnitus because his symptoms were intermittent in frequency.  In addition, the Veteran avers that the VA examiner did not give him the opportunity to explain "anything associated with his condition" and "only wanted him to answer what she would ask".  He reaffirms that he has had tinnitus since his time in service and that he did not seek treatment because he "just did not understand what was going on".  The Veteran argues that the VA examiner's statements regarding his post-service noise exposure are also inaccurate since his work for McDonnell Douglas Aircraft did not involve working near aircraft.  Furthermore, he asserts that he was not exposed to loud noises or trauma to his hearing while working as a firefighter.

In evaluating the probative weight to be assigned to the VA examiner's findings, the Board observes that the VA examiner misinterpreted the August 2006 private medical record.  A review of the record reveals that the Veteran "denied persistent tinnitus," rather than denying tinnitus altogether, as the VA examiner suggested.  As the VA examiner failed to address the Veteran's statements concerning intermittent tinnitus, her finding that the Veteran's reports were inconsistent with the evidence of record is entitled to limited probative weight.  Furthermore, given the consistency of the Veteran's reports of the onset of tinnitus in service and the continuity of his symptoms, the premise for the VA examiner's conclusion that the etiology of the Veteran's tinnitus could not conclusively be determined is questionable.  There is also the question as to whether the VA examiner misconstrued the Veteran's statements regarding the level of his post-service noise exposure.  In this respect, the Veteran clarified that his specific duties working for McDonnell Douglas Aircraft did not involve working around aircraft, and that his duties as a firefighter did not involve exposure to hazardous noise.  As the reasoning behind the VA examiner's inability to provide a definitive opinion as to the etiology of the Veteran's tinnitus was based on an inaccurate factual premise, her statements are entitled to little probative weight.  In addition, the inconclusive nature of the VA examiner's determinations is such that the Board finds that her report in general is of limited probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that evidence which is speculative, general or inconclusive in nature cannot support a claim).  

In contrast, the Board finds that the Veteran's statements are entitled to significant probative weight.  As the Veteran is able to observe ringing in his ears with his senses, the Board finds that his testimony regarding his current symptomatology is credible and competent to demonstrate the presence of tinnitus for the purpose of service connection.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible and as such is entitled to greater probative weight than the VA examiner's equivocal statements regarding the onset of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional).  In this regard, the Board finds that the in-service evidence demonstrating that the Veteran was exposed to acoustic trauma as a result of his military occupation is persuasive corroboration of the Veteran's contentions.  Furthermore, by linking the Veteran's bilateral hearing loss to his military service, the VA examiner conceded that the Veteran was exposed to acoustic trauma in service, and that the acoustic trauma was sufficiently severe as to worsen the Veteran's pre-existing hearing loss.  In addition, the VA examiner concluded that the in-service threshold shift of the Veteran's bilateral hearing loss demonstrated the Veteran was susceptible to hazardous noise.  These findings weigh in support of the Veteran's claim.  
 
With evidence of a current disability and the incurrence of an injury in service, the remaining element required to establish service connection is a nexus between the current disability and the in-service injury.  As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds persuasive the fact that the Veteran denies significant noise exposure following service, suggesting that the Veteran's tinnitus is, at least in part, a result of in-service noise exposure.  Furthermore, as the VA examiner determined that the Veteran was susceptible to hazardous noise, based upon the bilateral threshold shift shown on audiometric examination prior to separation from service, it is reasonable to believe that his current symptoms are, at least in part, related to his in-service exposure to hazardous noise. 

As the Veteran's tinnitus has been determined to have had its onset in service, the Board finds that service connection for tinnitus is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in the favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.





____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


